UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7354


BILLY RAYMOND ANDERSON,

                Plaintiff - Appellant,

          v.

OFFICER R. ADAMS; BRIAN K. WELLS,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:15-ct-03087-D)


Submitted:   November 19, 2015            Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Billy Raymond Anderson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Billy Raymond Anderson appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).        We have reviewed the record and find that

this appeal is frivolous.            Accordingly, we dismiss the appeal

for   the   reasons   stated    by    the   district   court.      Anderson v.

Adams, No. 5:15-ct-03087-D (E.D.N.C. Aug. 7, 2015).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the    materials   before   this    court   and

argument would not aid the decisional process.



                                                                     DISMISSED




                                        2